Title: To George Washington from the Citizens of New London, Connecticut, 22 August 1793
From: Citizens of New London, Connecticut
To: Washington, George



Sir,
City of New London August 22d 1793

The Inhabitants of the City of New London presume with that frankness which becomes Citizens of a free Country to address you on the present important conjuncture of public Affairs. We readily acknowledge that the medling in political concerns by Bodies of people unorganized by Law for the purpose ought generally to be discountenanced by good Citizens; for although the Right of the people personally to express their opinion of public Measures is sacred & indisputable, yet it is too apt to be brought into exercise in addresses & resolutions by Cabal & Intrigue, and is perhaps more often listed in this way to overturn a Government, or to support a corrupt Administration, than to aid the measures of a good one; the importance however of the present occasion, & the apprehension that our Silence might be construed as an expression of Sentiments different from what we feel has induced us to come forward.
We have seen, Sir, with great Satisfaction your proclamation of Neutrality, & declare that this, and the other measures taken by the Executive relative to the European War, meet with our warmest approbation. We consider them as indicating a firm Resolution to preserve that line of Conduct towards the belligerent Powers which the Laws of Nature & Nations direct for Neutrals, & consistent at the same time with existing Treaties.
We hesitate not, Sir, to allow that our feelings take a decided part in favour of the French Nation; we regard them as the Nation who were our first & firmest friends in an hour of distress, and

as a people fighting against Oppressors in defence of the Rights of Men; this partiality for the French arising from these causes we believe we have in common with a very great majority of the people of the Union; yet we conceive that it would be the heighth of Folly & Madness for the United States unnecessarily to engage in the war; should the Legislature however determine otherwise, it would be our duty to submit; but untill this de[te]rmination is made by them the Laws of Neutrality ought unquestionably to be as sacredly observed as if the people of the United States were wholly indifferent in their attachment to the Nations engaged in the war, or ignorant of the Causes of it.
From our recent experience of the Calamities of War we deprecate the possibility that our Country may be engaged in that which now rages in Europe, apprehending that in additional to the accustomed evils of a State of War, such an engagement in the present infancy of our Republic would endanger our political existence; our hope that the United States will not be drawn into this unfortunate Situation is principally grounded on the unshaken confidence we entertain of your Wisdom, Virtue and Firmness, & of the Wisdom & Virtue of the federal Legislature. We doubt not the same Wisdom & Stability which has heretofore distinguished the President & the Legislature of the United States will continue to characterise their Measures, & lead them to seek the things that make for Peace, & in this pursuit we think they cannot fail to obtain the Blessing of Heaven, & the Countenance & Support of all good Men.
In expressing these Sentiments Sir, we are well assured that we express the general Sentiment of the people of the State of Connecticut.

Signed pr order, Richard Law, Chairman

